DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (6,425,461).
Wang discloses an elevator comprising an elevator motor (2) and an elevator drive  (figure 1) comprising a backup power supply (20) and an emergency drive module to enable release of trapped passengers in case of a power fault, based on the energy of the backup power supply (abstract), whereby the elevator drive comprises a drive housing and the backup power supply is located in a separate backup module (24) which is supported in a mounting position at the drive housing of the elevator drive (figure 1), which backup module comprises an backup module housing and an electric interface which connects to a complementary interface of the elevator drive located at the drive housing (abstract and figure 3)).
Wang discloses the elevator, wherein the backup module housing and/or drive housing is an insulated housing, particularly a plastic housing or an insulated aluminum (electrolytic container are normally aluminum) housing.

	Wang discloses the elevator, wherein the elevator drive comprises a charging circuit for the backup power supply (column 2, lines 30-47).
Wang discloses the elevator, wherein the backup power supply comprises a battery and/or a supercapacitor (column 2, lines 30-47 and figures 4 and 5).
Wang discloses the elevator, wherein the drive housing is installed in the elevator shaft in the vicinity of an elevator landing door or access opening (figure 1).
Wang discloses the elevator, wherein a main switch contactor (23) is located at the mechanical interface between the backup module housing and drive housing to automatically interrupt main voltage when the backup module is detached from the elevator drive (figure 3).
Wang is discussed above.  Wang does not disclose that the backup module is releasably supported.  
	However, it is within the skill level of one in the art to make the module releasably connected or mounted, since the mounting merely provides a means of supports usually by screws wherein the screws can be unscrewed.
	Several limitations are merely design choice, including: the location of the module (recess of drive housing, outer surface alignment of module with drive housing);
	Official Notice is take with respect to it being well known in the art to utilize snap-lock connection for mounting components.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize common knowledge in the art with Wang, to make the module removable or releasable in an easy manner.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-11 and 13 above, and further in view of Cheng et al. (2018/0229968).
Wang is discussed above.  Wang does not discuss the circuitry configuration.
However, Cheng et al. disclose an elevator, wherein the elevator drive comprises a frequency converter with a rectifier bridge, an inverter bridge and a DC link in between and wherein the backup power supply is connected to the DC link of the elevator drive (figures 1-2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Cheng et al. with Wang, because teachings provide the inclusion of the circuitry for providing operation of the elevator drive. 	

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
7/30/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837